Case 2:16-cv-09279-KSH-CLW Document 82 Filed 07/01/20 Page 1 of 4 PageID: 1717




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

  AMY CHAN, STEVEN WADE, and
  SHUNFENG CHENG,                              No.: 2:16-cv-09279-KSH-CLW
  INDIVIDUALLY AND ON BEHALF
  OF ALL OTHERS SIMILARLY                      CLASS ACTION
  SITUATED,
                                               NOTICE OF NON-OPPOSITION
          Plaintiffs,                          TO UNOPPOSED MOTION FOR
                                               PRELIMINARY APPROVAL OF
          v.                                   CLASS ACTION SETTLEMENT

  NEW ORIENTAL EDUCATION &
  TECHNOLOGY GROUP INC., and                   Motion Day: July 6, 2020
  CHENGGANG ZHOU,

          Defendants.


          Lead Plaintiffs Amy Chan, Steven Wade, Shunfeng Cheng and Elburn Irish

 (“Plaintiffs”) submit this notice of non-opposition to their Unopposed Motion for

 Preliminary Approval of Class Action Settlement, Docket No. 77 (the “Preliminary

 Approval Motion”). The Preliminary Approval Motion was filed on June 3, 2020

 and noticed for the July 6, 2020 Motion Day. Thus, the deadline to oppose the

 Preliminary Approval Motion was June 22, 2020. To date, no opposition has been

 filed.

          The Preliminary Approval Motion is therefore unopposed. As such, the Court

 should grant the Preliminary Approval Motion, so that notice of the settlement can

 be issued to Class Members and the settlement can proceed to the final approval


                                           1
Case 2:16-cv-09279-KSH-CLW Document 82 Filed 07/01/20 Page 2 of 4 PageID: 1718




 stage where the Court will weigh the merits of the settlement to determine whether

 the settlement is fair, reasonable, and adequate (the “Final Approval Hearing”).1

 Courts in the District of New Jersey regularly approve similar unopposed motions

 for preliminary approval expeditiously and without a hearing. See e.g., Balon Agria

 Corporation, et al., Case No. 2:16-cv-08376-SDW-LDW (D.N.J.) (Dkt. No. 29);

 Carmack, et al. v. Amaya Inc., et al., Case No. 1:16-cv-01884-JHR-JS (D.N.J.) (Dkt.

 No. 144); Omanoff, et al., v Patrizio & Zhao LLC, et al., Case No. 2:14-cv-00723-

 MCA-LDW (D.N.J.) (Dkt. No. 53); In re Akers Biosciences, Inc. et al., Case No.

 2:18-cv-10521-ES-CLW (D.N.J.) (Dkt. No. 40).




 1
  As set forth in Plaintiffs’ brief in support of the Preliminary Approval Motion, the
 Court should set a date for the Final Approval Hearing to occur at least 120 days
 after the entry of an order granting the Preliminary Approval Motion (Dkt. No. 78,
 page 26). This will allow sufficient time for notices to be disseminated to class
 members, claim forms to be submitted, and for class members to file any objections
 or requests for exclusions.


                                          2
Case 2:16-cv-09279-KSH-CLW Document 82 Filed 07/01/20 Page 3 of 4 PageID: 1719




 Dated: July 1, 2020                Respectfully submitted,

                                    THE ROSEN LAW FIRM, P.A.

                                    By: /s/Laurence M. Rosen
                                    Laurence M. Rosen, Esq.

                                    One Gateway Center, Suite 2600
                                    Newark, NJ 07102
                                    Tel: (973) 313-1887
                                    Fax: (973) 833-0399
                                    Email: lrosen@rosenlegal.com


                                    POMERANTZ LLP
                                    Jeremy A. Lieberman
                                    Tamar Weinrib (pro hac vice)
                                    600 Third Avenue, 20th Floor
                                    New York, New York 10016
                                    Telephone: (212) 661-1100
                                    Facsimile: (917) 463-1044
                                    Email: jalieberman@pomlaw.com
                                           taweinrib@pomlaw.com

                                    Co-Lead Counsel to Plaintiffs




                                      3
Case 2:16-cv-09279-KSH-CLW Document 82 Filed 07/01/20 Page 4 of 4 PageID: 1720




                         CERTIFICATE OF SERVICE

         I hereby certify that on this July 1, 2020, a true and correct copy of the
 foregoing document was served by CM/ECF to the parties registered to the Court’s
 CM/ECF system.


                                             /s/Laurence M. Rosen




                                         4
